PER CURIAM.
Having considered the appellant’s response to this Court’s order dated December 15, 2000, and the appellee’s motion to dismiss, filed December 18, 2000, the Court has determined that the order is not final because issues remain pending below and because the trial court did not enter a final judgment of dissolution. Accordingly, this appeal is dismissed for lack of jurisdiction. The dismissal is without prejudice to the appellant to file a separate *1021notice of appeal when the trial court enters a final order.
ERVIN, WOLF and PADOVANO, JJ., concur.